Name: Commission Regulation (EEC) No 552/87 of 25 February 1987 amending Regulation (EEC) No 3752/86 a special intervention measure for bread-making wheat in Germany
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/8 Official Journal of the European Communities 26. 2 . 87 COMMISSION REGULATION (EEC) No 552/87 of 25 February 1987 amending Regulation (EEC) No 3752/86 a special intervention measure for bread-making wheat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 8 (4) thereof, Whereas Commission Regulation (EEC) No 3752/86 (3), as amended by Regulation (EEC) No 239/87 (4), provides for an intervention measure for common wheat of bread ­ making quality in Germany in the form of an invitation to tender for the export refund ; whereas it specifies in particular the quality of the wheat to be exported ; Whereas provision should be made, where the wheat does not correspond to the quality required, for a reduction to be applied to the refund instead of its being totally forfeited ; whereas that measure, which represents an easing of the rules must be applied to all exports under that invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 4 is added to Article 6 of Regu ­ lation (EEC) No 3752/86 : '4. Where the quality does not comply with that defined in paragraph 3, the refund shall be reduced by 20 ECU per tonne.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to exports effected from 11 December 1986 under the invitation to tender provided for in Regulation (EEC) No 3752/86 ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 139, 24. 5. 1986, p. 29. 0 OJ No L 348 , 10 . 12. 1986, p . 36. V) OJ No L 25, 28 . 1 . 1987, p . 15 .